NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

EVERYMD,
Plaintiff-Appellant,

V.

RICK SANTORUM, MITT ROMNEY, AND NEWT
GINGRICH,
Defendants-Appellees,

AND

GOLDMAN, SACHS, & CO. AND JPMORGAN CHASE
BANK, N.A.,
Defendants-Appellees,

AND
YAHOO, INC., AOL, INC., MICROSOFT, INC., AND

GOOGLE, INC.,
Defendants-Appellees,

2012-1491

Appeal from the United States District Court for the
Central District of California in case no. 12-CV-1623,
Judge Mariana R. Pfaelzer.

EVERYMD v. RICK sANToRUM 2
0 R D E R

The court considers whether this appeal should be
dismissed for lack of jurisdiction.

EveryMD appears to be appealing from an order of
the United States District Court for the Central District
of California staying proceedings in this patent infringe»
ment action pending inter partes reexamination of the
patent-in-suit.

Ordinarily, only a final decision of a districtcourt may
be appealed, i.e., one that "ends the litigation on the
merits and leaves nothing for the court to do but execute
the judgment." Cotlin u. United Stotes, 324 U.S. 229, 233
(1945); see 28 U.S.C. §§ 129l, 1295(a); see also Spread
Spectrum Screening LLC v. Eostman Kodok Co., 657 F.3d
1349 (Fed. Cir. 2011) (stay of patent infringement suit
pending reexamination proceedings not a final judgment
and not appealable); Gou£d v. Control Laser Gorp., 705
F.2d 1340, 1341-42 (Fed. Cir. 1983) (because a stay pend-
ing reexamination normally does not foreclose review on
the merits by a federal court such orders are only appeal-
able if the stay "effectively disposes of the district court
action."). Based only on our review, it appears that the
district court’s stay order may not be appealable at this
time.

Accordingly,
IT Is ORDERED THAT:

(1) The parties are directed to respond within 21 days
from the date of filing of this order concerning whether
this petition should be dismissed.

(2) The briefing schedule is stayed.

3 EVERYMD V. RICK SANTORUM

FoR THE CoUR'r

AU@ 08 mm /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Frank Michael Weyer, Esq. |LED

John N. Zarian, Esq U.S.BDU OF APPEALS_|!_=UH
Edward Daniel Robinson, Esq. THEFEDERAL C;Rcm
Stefani E. Shanberg, Esq. iAl_lG [j 8 '[_1]‘\‘¢

s26 JAN HUHBA|.Y
CLERK